PER CURIAM.
National Equity Recovery Services (“NERS”) appeals the denial of its attempt to claim unclaimed surplus funds arising from a foreclosure sale on property previously owned by Ms. Ghislaine Joseph Pierre. The Department of Financial Services (“DFS”) denied the claim and a requested hearing, in part, because the paperwork that NERS submitted did not adequately demonstrate it was authorized to act on behalf of Ms. Pierre. We agree that the limited power of attorney that NERS submitted was insufficient, thereby supporting DFS’s conclusion that NERS lacked standing to request an evidentiary hearing. Because NERS did not sufficiently provide information necessary for DFS to process the claim, we find no error.
AFFIRMED.
LEWIS, C.J., WOLF, and MAKAR, JJ„ concur.